Citation Nr: 0829610	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  93-22 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The veteran had military service from February 1979 to 
February 1982, from May 1983 to April 1986, and from August 
1990 to May 1991.  She also had service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The case was remanded in September 1999 for development.  In 
December 1999, the veteran attended a videoconference hearing 
before a member of the Board.  A transcript of this hearing 
is associated with the file.  The case was thereafter 
remanded in February 2000 for further development.  In 
October 2003, the veteran was notified that the member of the 
Board who conducted her December 1999 hearing was no longer 
employed by the Board; she was offered the opportunity for a 
second Board hearing.  In November 2003, the Board remanded 
the veteran's claim in order to afford her a requested Board 
hearing.  In May 2004, the veteran presented testimony before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of this hearing is associated with the file.  The case was 
remanded again in October 2003 for further development and to 
afford the veteran a VA examination.


FINDING OF FACT

The evidence of record demonstrates that the veteran 
developed a psychiatric disability, diagnosed as chronic 
dysthymic disorder and major depressive disorder, as a result 
of her military service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
psychiatric disability, diagnosed as chronic dysthymic 
disorder and major depressive disorder, was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a). 
 
The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In light of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating her claim for a psychiatric 
disorder, to include major depression and residuals of sexual 
assault or harassment. 

II.  Service Connection for a Psychiatric Disability

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
psychosis is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007). 
 
The veteran contends that she developed a depressive disorder 
as the result of experiences in service including: an episode 
occurring during a period of active duty for training with 
the National Guard while in Germany during which she awoke to 
find a lesbian soldier sharing her cot (hereafter referred to 
as the 'cot incident'); mental, physical and sexual abuse she 
suffered at the hands of her then-husband between January 
1984 and December 1986 (in connection with which she 
sustained a knife cut to her right fifth digit and an eye 
injury); and an incident occurring during her last period of 
active service when she was forced to stay overnight in a 
house with an intoxicated soldier who attempted to grope her.  
She additionally contends that at the time she entered her 
last period of active service in August 1990, she was still 
grieving the loss of her child from a miscarriage/stillborn 
birth in June 1990; she maintains that she was depressed when 
she entered service, and became more depressed while 
stationed in the Persian Gulf.

The service treatment records for the veteran's first period 
of active service from February 1979 to February 1982 show 
that upon entrance into service the veteran's psychiatric 
clinical evaluation was normal, but at her discharge 
examination, she reported frequent trouble sleeping and 
depression or excessive worry.  (See November 1981 Report of 
Medical History).  The corresponding clinical evaluation did 
not indicate whether the veteran's psychiatric was normal or 
abnormal.

The service treatment records for her second period of active 
service ending in April 1986 show that she presented in July 
1985 after experiencing trauma to her left eye caused by 
someone's hand; the circumstances of the trauma were not 
described.  The report of her examination for discharge shows 
that she reported a history of frequent trouble sleeping; the 
examiner concluded that she had insomnia secondary to her 
pending separation from service, with no sequelae.

A March 1990 periodic retention physical associated with the 
veteran's service in the Army National Guard shows that she 
denied experiencing any depression or excessive worry, or any 
frequent trouble sleeping.  An August 1990 Health Assessment 
Form also shows that she denied experiencing any depression.

The service treatment records for her last period of active 
service from August 1990 to May 1991 reflect that she had 
trouble sleeping, and was prescribed medication for a sleep 
disorder and for depression while in Saudi Arabia.  (See 
April 1991 medical evaluation).
 
An August 1997 VA psychiatric examination of the veteran, at 
which time she reported the cot incident, but explained that 
she had recovered from the stress caused by that incident.  
She additionally denied that anything occurring in service 
continued to trouble her.  The examiner diagnosed major 
depression and obsessive-compulsive disorder features.  At a 
November 1997 VA examination conducted by the same examiner, 
the veteran indicated that she was still bothered by the cot 
incident (which she claimed occurred sometime in 1982 or 
1983), and that she felt guilty over the June 1990 
miscarriage.  The examiner concluded that the veteran had 
successfully dealt with the sexual trauma from the cot 
incident, but that there might be an underlying component 
that was playing a role in her current depression.

In an October 1997 statement, L.G.G., M.S., indicated that 
the veteran presented in April 1993 with complaints of severe 
depression since her deployment from service.  Ms. L.G.G. 
concluded that the June 1990 miscarriage was a contributing 
factor to the veteran's depression.

On a VA psychiatric examination in November 1997, the 
examiner reiterated essentially the same history and findings 
as were noted in August 1997.  The veteran stated that she 
was mostly over the incident of sexual assault in the 
service, but she still had some problems with it.  The 
examiner diagnosed mild major depression and mild 
obsessive/compulsive features.  The examiner opined that the 
veteran's history of short-term memory problems, sleep 
disturbance, and sexual trauma in service could be playing a 
role in her major depressive disorder.

VA treatment records from June 1993 to April 2008 reflect 
treatment for dysthymia and depression.  The veteran reported 
a history of depression since 1990.  She mentioned that she 
was treated for depression while in the Army from 1984 to 
1985.  Her ex-husband was abusive during that time period.  
In a March 2000 VA treatment record, the veteran reported no 
sexual trauma.  In a December 2003 treatment record, the 
veteran discussed the cot incident and the groping incident 
in Saudi Arabia.  She stated that she does not re-experience 
the incidents in nightmares, but does have intrusive thoughts 
once a month.  The psychiatrist noted mild symptoms of PTSD 
(related to the spousal abuse) and depression.  An August 
2006 VA treatment reflected that the veteran complained that 
her depression and PTSD symptoms had worsened when a former 
prison inmate made sexual advances toward her, and also 
showed a picture of his genitals to her.  The incident 
triggered intrusive thoughts and nightmares, because of the 
similarity to the aforementioned traumas she suffered in the 
military.

The veteran underwent a VA examination in July 2007.  The 
examiner reviewed the claims file and rendered an extensive 
evaluation and rationale.  The veteran reported chronic 
fatigue, irritability, feelings of hopelessness, memory loss, 
difficulty concentrating, and severe depression.  The veteran 
used Paxil.  Physical examination revealed appropriate 
grooming, hygiene, clear speech, orientation to person, 
place, and time, and appropriate thought process.  There were 
no visual or auditory hallucinations.  The diagnoses were of 
chronic dysthymic disorder and major depressive disorder.  
According to the examiner, the veteran had some symptoms 
suggestive of PTSD, but not sufficient to support a 
diagnosis.

The examiner stated that the veteran may have been 
predisposed to develop depression even prior to her first 
military service, but that it was unclear and could not be 
stated with any certainty.  The examiner noted that the 
veteran suffered abuse as a child.  He stated that she first 
reported depression in May 1980 and on a February 1982 
separation examination.  He stated that the dysthymic 
disorder appeared to have had its onset during the first 
period of service.  He noted that the cot incident occurred 
in February 1982 to May 1983 and that the veteran coped with 
the incident fairly well until early 2000's when other 
stressors triggered old, related feelings.  He noted that the 
veteran's dysthymic disorder was ongoing from May 1983 to 
April 1986 as evidenced by the fact that she allowed herself 
to be the victim of spousal abuse during that time period.  
While deployed in Saudi Arabia in the early 1990's, the 
veteran continued to grieve the recent miscarriage and was 
further distressed by an attempted sexual assault and a 
blaming/dismissive response from other soldiers and 
supervisors.  The another pressure included the threat of 
death in the war situation.  The examiner noted that the 
veteran was diagnosed with depression and prescribed 
medication.  He noted that the depression intensified 
subsequent to the deaths of mother and grandmother.  The 
examiner found that the symptoms relating to the earlier 
experiences of marital abuse and attempted sexual assault 
were activated.  

The examiner concluded that in his opinion the veteran's 
chronic dysthymic disorder was first evident during February 
1979 to February 1982 military service.  He further stated 
that the veteran was never free of chronic depression.  He 
noted that her depression reached the proportion of an 
episode of major depression, reflecting attempted sexual 
assault, deployment stress and unsupportive dismissive 
responses by fellow soldiers and superior officers.  She 
experienced another episode in 1993.  He concluded that the 
veteran had chronic dysthymic disorder and major depressive 
disorder with at least three clear episodes.  The examiner 
opined the following:

It is at least as likely as not that any depressive 
disorder identified is etiologically related to any 
period of active of active service 2-79 to 2-82.  
The marital abuse suffered during her period of 
active service [from] 5-83 to 4-86 is believed to 
have exacerbated her depression-acutely at that 
time, then later less significantly except for 
periods of exacerbation by subsequent stressors.

Veteran is believed to have developed Dysthymic 
Disorder prior to 1982.  Thus, her Dysthymic 
Disorder is not believed to be etiologically 
related to her period of active duty for training 
in the Army National Guard between February 1982 
and May 1983.  The incident occurring with the 
lesbian soldier during this period is believed to 
have exacerbated her depression-acutely at that 
time, then later less significantly except for 
periods of exacerbation by subsequent stressors.

It is as least likely as not that the veteran's 
Dysthymic Disorder existed prior to 1990 and 
continued to be present during her period of active 
service from August 1990 to May 1991.  The events 
of 8-90 to 5-91 (deployment, continued grieving of 
miscarriage, attempted sexual assault, and 
accusatory gossip) are believed to have 
precipitated a Major Depressive episode and to have 
contributed to later PTSD-type symptoms.

It is at least likely as not that veteran's 
Dysthymic Disorder, which existed prior to this 
period of service, increased in severity during 
this period in that she also experienced a Major 
Depressive episode.  This is not believed to be due 
to natural progression.

No current depressive disorder appears to have 
developed subsequent to this 1990 to 1991 period of 
service.  Subsequent to 5-91, the veteran's 
Dysthymic Disorder appears to have persisted.  
Also, the Major Depressive Disorder the first 
episode of which occurred 1990-91, reoccurred 
around 1993 and again at the current time.

In sum, the July 2007 VA examiner's opinion supports the 
contention that the veteran's psychiatric disability, 
diagnosed as chronic dysthymic disorder and major depressive 
disorder, was manifested during service or was aggravated 
beyond its natural progress as a result of service.

While the service treatment records contain no documentation 
concerning the cot incident, sexual assault, spousal abuse or 
miscarriage, they do disclose that the veteran reported a 
history of complaints at the times of her discharge from 
service, indicating the signs and symptoms of a mental 
problem during service.  Moreover, the service record does 
confirm that the veteran was deployed to Saudi Arabia.  On 
balance, the veteran's sworn testimony and statements are 
deemed competent and credible as to her personal observation 
and knowledge concerning her deployment stress, her grieve 
reaction to her miscarriage while deployed, and being a 
victim of spousal abuse during military service, which were 
in large part the basis of the July 2007 VA medical opinion.  
Taken as a whole, and resolving all reasonable doubt in favor 
of the veteran, the Board determines that the evidence of 
record supports a finding that the veteran developed a 
psychiatric disability, diagnosed as chronic dysthymic 
disorder and major depressive disorder, as a result of her 
military service.  The appeal is granted.


ORDER

Entitlement to service connection for a psychiatric 
disability, diagnosed as chronic dysthymic disorder and major 
depressive disorder, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


